81052: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09994: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81052


Short Caption:RIVES, M.D. VS. FARRIS C/W 80271Court:Supreme Court


Consolidated:80271*, 81052Related Case(s):80271


Lower Court Case(s):Clark Co. - Eighth Judicial District - A739464Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:05/04/2020 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:12/06/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBarry James Rives, M.D.Aimee L. Clark Newberry
							(Schuering Zimmerman & Doyle LLP)
						Tara D. Clark Newberry
							(Clark Newberry Law Firm)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


AppellantLaparoscopic Surgery of Nevada, LLCAimee L. Clark Newberry
							(Schuering Zimmerman & Doyle LLP)
						Tara D. Clark Newberry
							(Clark Newberry Law Firm)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


RespondentPatrick FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


RespondentTitina FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/22/2020Filing FeeFiling Fee due for Appeal. (SC)


04/22/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-15219




04/22/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Second NOA)20-15221




04/22/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-15224




04/29/2020Notice/IncomingFiled Notice of Appearance. Micah S. Echols/Claggett & Sykes Law Firm for respondents. (SC)20-16210




04/29/2020Notice/IncomingFiled Notice of Appearance (Micah S. Echols as counsel for Respondents). (SC)20-16246




05/01/2020Filing FeeE-Payment $250.00 from Thomas J. Doyle. (SC)


05/04/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)20-16698




05/04/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)20-16788




05/12/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 80271/81052. (SC)20-18060




05/14/2020Settlement Program ReportFiled Amended Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 80271/81052. (SC)20-18457




05/20/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).20-19188




05/25/2020Docketing StatementFiled Docketing Statement Civil Appeal. (SC)20-19714




05/26/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-19881




05/29/2020Notice/IncomingFiled Notice of Change of Address (Bighorn Law will be relocated to 2225 E. Flamingo Rd., Building 2, Suite 300, Las Vegas, Nevada 89119). (SC)20-20313




07/20/2020MotionFiled Stipulation to Consolidate Appeals and Extension of Time to File Opening Brief.  (Nos. 80271/81052). (SC)20-26432




07/28/2020Order/ProceduralFiled Order Approving Stipulation to Consolidate Appeals and for an Extension of Time.  Appellants/cross-respondents shall have until September 17, 2020, to file and serve a single opening brief on appeal and an appendix.  Nos. 80271/81052.  (SC)20-27425




09/16/2020MotionFiled Appellants/Cross-Respondents' Motion for Extension (Second) for Opening Brief and Appendix.  Nos. 80271/81052. (SC)20-34052




09/23/2020Order/ProceduralFiled Order Granting Motion.  Appellants/cross-respondents shall have until October 19, 2020, to file and serve the combined opening brief and appendix.  Nos. 80271/81052.  (SC)20-35032




10/13/2020MotionFiled Appellants' Motion for Permission to File Brief in Excess of Type-Volume Limitation (Including Declaration of Counsel and Certificate of Compliance).  Nos. 80271/81052. (SC)20-37508




10/13/2020BriefFiled Appellants' Opening Brief.  Nos. 80271/81052. (SC)20-37509




10/13/2020AppendixFiled Appellants' Appendix - Volume 1. Nos. 80271/81052. (SC)20-37524




10/13/2020AppendixFiled Appellants' Appendix - Volume 2.  Nos. 80271/81052. (SC)20-37525




10/13/2020AppendixFiled Appellants' Appendix - Volume 3.  Nos. 80271/81052. (SC)20-37527




10/13/2020AppendixFiled Appellants' Appendix - Volume 4.  Nos. 80271/81052. (SC)20-37531




10/13/2020AppendixFiled Appellants' Appendix - Volume 5.  Nos. 80271/81052. (SC)20-37532




10/13/2020AppendixFiled Appellants' Appendix - Volume 6.  Nos. 80271/81052. (SC)20-37533




10/13/2020AppendixFiled Appellants' Appendix - Volume 7. Nos. 80271/81052. (SC)20-37534




10/13/2020AppendixFiled Appellants' Appendix - Volume 8. Nos. 80271/81052. (SC)20-37535




10/13/2020AppendixFiled Appellants' Appendix - Volume 9. Nos. 80271/81052. (SC)20-37536




10/13/2020AppendixFiled Appellants' Appendix - Volume 10. Nos. 80271/81052. (SC)20-37537




10/13/2020AppendixFiled Appellants' Appendix - Volume 11. Nos. 80271/81052. (SC)20-37538




10/13/2020AppendixFiled Appellants' Appendix - Volume 12. Nos. 80271/81052. (SC)20-37539




10/13/2020AppendixFiled Appellants' Appendix - Volume 13. Nos. 80271/81052. (SC)20-37540




10/13/2020AppendixFiled Appellants' Appendix - Volume 14. Nos. 80271/81052. (SC)20-37541




10/13/2020AppendixFiled Appellants' Appendix - Volume 15.  Nos. 80271/81052. (SC)20-37542




10/13/2020AppendixFiled Appellants' Appendix - Volume 16.  Nos. 80271/81052. (SC)20-37543




10/13/2020AppendixFiled Appellants' Appendix - Volume 17.  Nos. 80271/81052. (SC)20-37544




10/13/2020AppendixFiled Appellants' Appendix - Volume 18.  Nos. 80271/81052. (SC)20-37545




10/13/2020AppendixFiled Appellants' Appendix - Volume 19.  Nos. 80271/81052. (SC)20-37546




10/13/2020AppendixFiled Appellants' Appendix - Volume 20.  Nos. 80271/81052. (SC)20-37547




10/13/2020AppendixFiled Appellants' Appendix - Volume 21.  Nos. 80271/81052. (SC)20-37548




10/13/2020AppendixFiled Appellants' Appendix - Volume 22.  Nos. 80271/81052. (SC)20-37549




10/13/2020AppendixFiled Appellants' Appendix - Volume 24.  Nos. 80271/81052. (SC)20-37550




10/13/2020AppendixFiled Appellants' Appendix - Volume 23.  Nos. 80271/81052. (SC)20-37563




10/13/2020AppendixFiled Appellants' Appendix - Volume 25. Nos. 80271/81052. (SC)20-37551




10/13/2020AppendixFiled Appellants' Appendix - Volume 26.  Nos. 80271/81052. (SC))20-37552




10/13/2020AppendixFiled Appellants' Appendix - Volume 27.  Nos. 80271/81052. (SC)20-37553




10/13/2020AppendixFiled Appellants' Appendix - Volume 28.  Nos. 80271/81052. (SC)20-37554




10/13/2020AppendixFiled Appellants' Appendix - Volume 29.  Nos. 80271/81052. (SC)20-37556




10/13/2020AppendixFiled Appellants' Appendix - Volume 30.  Nos. 80271/81052. (SC)20-37557




10/13/2020AppendixFiled Appellants' Appendix - Volume 31.  Nos. 80271/81052. (SC)20-37560




10/16/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief and appendix were filed on October 13, 2020. Respondents/cross-appellants shall have until November 12, 2020, to file and serve a single combined answering brief on appeal in Docket Nos. 80271 and 81052 and opening brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052. (SC)20-38149




11/05/2020MotionFiled Respondents/Cross-Appellants'  Motion to Extend Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052 (SC)20-40456




11/05/2020MotionFiled Respondents/Cross-Appellants'  Motion to Extend Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052 (SC)20-40465




11/05/2020MotionFiled Respondent/Cross-Appellants' Motion for Leave to File Video Recording as Part of Respondents'/Cross-Appellants' Appendix. Nos. 80271/81052. (SC)20-40557




11/06/2020Notice/IncomingFiled Respondent/Cross-Appellant's Notice of Constitutional Challenge to NRS 41A.035. Nos. 80271/81052. (SC)20-40731




11/10/2020Order/ProceduralFiled Order Granting Motions. The motion for an extension of time to file the combined brief is granted. Combined answering brief on appeal and opening brief on cross-appeal due: January 11. 2021. Respondents' motion to transmit an original exhibit is granted.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court Trial Exhibit 10. Nos. 80271/81052. (SC)20-41167




01/11/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal and Appendix (Second Request).  Nos. 80271/81052. (SC)21-00824




01/15/2021Order/ProceduralFiled Order Granting Motion.  Respondents/cross-appellants shall have until February 10, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 80271/81052.  (SC)21-01372




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 1.  Nos. 80271/81052.  (SC)21-04071




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 2.  Nos. 80271/81052. (SC)21-04072




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 3.  Nos. 80271/81052. (SC)21-04073




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 4.   Nos. 80271/81052. (SC)21-04074




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 5. Nos. 80271/81052. (SC)21-04076




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 6.  Nos. 80271/81052. (SC)21-04077




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 7.  Nos. 80271/81052. (SC)21-04078




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 8.  Nos. 80271/81052. (SC)21-04079




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 9.  Nos. 80271/81052. (SC)21-04081




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 10.  Nos. 80271/81052. (SC)21-04082




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 11.  Nos. 80271/81052. (SC)21-04083




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 12.  Nos. 80271/81052. (SC)21-04084




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 13.  Nos. 80271/81052. (SC)21-04085




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 14.  Nos. 80271/81052. (SC)21-04086




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 15.  Nos. 80271/81052. (SC)21-04087




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 16.  Nos. 80271/81052. (SC)21-04088




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 17.  Nos. 80271/81052. (SC)21-04089




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 18.  Nos. 80271/81052. (SC)21-04090




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 19.  Nos. 80271/81052. (SC)21-04091




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 20.  Nos. 80271/81052. (SC)21-04092




02/10/2021MotionFiled Respondents/Cross-Appellants' Motion for Extension of Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal (Third Request).   Nos. 80271/81052. (SC)21-04093




02/18/2021Order/ProceduralFiled Order Granting Motion.  Respondents/cross-appellants shall have until February 24, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 80271/81052.  (SC)21-04818




02/24/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal (Fourth Request). Nos. 80271/81052.  (SC)21-05522




02/24/2021Notice/IncomingFiled Certificate of Service for Respondents/Cross-Appellants' Appendix.  Nos. 80271/81052. (SC)21-05524




03/03/2021BriefFiled Respondent/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal.  Nos. 80271/81052 (SC)21-06298




03/04/2021Order/ProceduralFiled Order Granting Motion. The motion for a fourth extension of time to file the combined brief is granted. Respondents/cross-appellants' combined brief was filed on March 3, 2021. Appellants/cross-respondents shall have until April 2, 2021, to file and serve a single combined reply brief on appeal in Docket Nos. 80271 and 81052 and answering brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052 (SC)21-06339




03/04/2021BriefFiled Respondents/Cross-Appellants' Amended Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052. (SC)21-06382




03/26/2021BriefFiled Appellants'/Cross-Respondents' Reply Brief on Appeal and Answering Brief on Cross-Appeal.  Nos. 80271/81052.  (SC)21-08761




03/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Reply Brief due:  April 23, 2021.  Nos. 80271/81052.  (SC)21-08918




04/23/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Reply Brief on Cross-Appeal (Second Request).  Nos. 80271/81052.  (SC)21-11788




04/30/2021Order/ProceduralFiled Order Denying Motion.  Farris shall have 7 days from the date of this order to file and serve a reply brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052.  (SC)21-12468




05/07/2021BriefFiled Respondents/Cross-Appellants' Reply Brief on Cross-Appeal. Nos. 80271/81052.  (SC)21-13218




05/10/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 80271/81052.  (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 4, 2021, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.  Nos. 80271/81052.  (SC)21-28559




10/06/2021MotionFiled Joint Motion to Postpone Oral Argument and For Additional Time for Argument.  Nos. 80271/81052.  (SC)21-28676




10/07/2021Order/ProceduralFiled Order Granting Motion and Rescheduling Oral Argument.  The oral argument currently scheduled for November 4, 2021, at 10:30 a.m. is vacated and rescheduled for December 6, 2021, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 40 minutes.  Nos. 80271/81052.  (SC)21-28810




11/11/2021Notice/IncomingFiled Notice of Change of Address. Nos. 80271/81052 (SC)21-32429




11/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33770




12/06/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. Nos. 80271/81052. (SC).


03/31/2022Opinion/DispositionalFiled Authored Opinion. "Reversed in part, vacated in part, and remanded." Before the Court En Banc. Author: Cadish, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 17. En Banc. Nos. 80271/81052. (SC).22-09994




04/25/2022RemittiturIssued Remittitur.  Returned Original Exhibit: Plaintiff's Exhibit 10.  Nos. 80271/81052.  (SC)22-12968




04/25/2022Case Status UpdateRemittitur Issued/Case Closed.  Nos. 80271/81052.  (SC)


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 29, 2022. Nos. 80271/81052. (SC)22-12968





Combined Case View